Citation Nr: 1431283	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-19 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from January 1985 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, on brokerage for the RO in Detroit, Michigan.  

This case was previously before the Board in March 2011 and August 2012 and remanded for additional development.  In February 2014, the Board requested a Veterans Health Administration (VHA) opinion.  A March 2014 VHA opinion was obtained.  The Veteran was notified of the opinion and given an opportunity to respond.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the March 2014 VHA opinion was inadequate.  In the February 2014 VHA opinion request, the Board asked the VA specialist to opine as to whether it is at least as likely as not that the Veteran's GERD, hiatal hernia, recurrent gastritis and irritable bowel syndrome were caused or aggravated by his service-connected bilateral patellofemoral pain syndrome, including the Motrin that the Veteran has taken for his bilateral knee pain.  The VA gastroenterologist did not directly answer the question.  Additionally, the rationale only addressed whether the Veteran taking Motrin for his service-connected patellofemoral syndrome caused the conditions, not whether it aggravated the conditions.  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).  As the March 2014 opinion did not address whether the Veteran's gastrointestinal disability was aggravated by his service-connected patellofemoral syndrome, the VA opinion is inadequate.  The claim must be remanded for a new opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA clinician of appropriate expertise to provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's GERD, hiatal hernia, recurrent gastritis and irritable bowel syndrome were caused or aggravated (permanently worsened beyond normal progression) by the service-connected bilateral patellofemoral pain syndrome, including the Motrin that the Veteran has taken for his bilateral knee pain.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a gastrointestinal disorder, to include as secondary to a service-connected disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



